Citation Nr: 1040166	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  06-00 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for right knee chondromalacia.  

2.  Entitlement to an increased evaluation in excess of 10 
percent for left knee chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 
1985.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, continued the 10 percent 
evaluations for the Veteran's service-connected right and left 
knee chondromalacia.  

In September 2008, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  

This case was previously before the Board in November 2008 and 
March 2010 when it was remanded for further development.  The 
required development having been completed, this case is 
appropriately before the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1.  During the entire period on appeal the Veteran's right knee 
did not manifest a range of motion of flexion limited to 45 
degrees or less, or extension limited to 10 degrees or more.  
There is no evidence of any impairment of the tibia and fibula.  
There is no objective evidence of any recurrent subluxation or 
lateral instability of the right knee as evidenced by negative 
McMurray's, Lachmans, and drawer tests.  

2.  During the entire period on appeal the Veteran's left knee 
did not manifest a range of motion of flexion limited to 45 
degrees or less, or extension limited to 10 degrees or more.  
There is no evidence of any impairment of the tibia and fibula.  
There is no objective evidence of any recurrent subluxation or 
lateral instability of the left knee as evidenced by negative 
McMurray's, Lachmans, and drawer tests


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 10 
percent for right knee chondromalacia have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Codes 5003, 5014, 5256, 5257, 5260, 5261, 5262 (2009).

2.  The criteria for the assignment of a rating in excess of 10 
percent for left knee chondromalacia have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Codes 5003, 5014, 5256, 5257, 5260, 5261, 5262 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In a claim for an increased evaluation, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in January 2004 and July 2004 that fully 
addressed all notice elements and were sent prior to the initial 
AOJ decision in this matter.  The letters informed the appellant 
of what evidence was required to substantiate the claims and of 
the appellant's and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained all pertinent VA treatment 
records.  The Veteran submitted private treatment records from 
the Denver Arthritis Clinic, including Dr. M.C., and was provided 
an opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  The appellant was 
afforded VA medical examinations in August 2004 and April 2009.

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 
(2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that 
the Veterans Law Judge who chairs a hearing fulfill two duties to 
comply with the above the regulation.  These duties consist of 
(1) the duty to fully explain the issues and (2) the duty to 
suggest the submission of evidence that may have been 
overlooked.  

Here, at the hearing the undersigned addressed the criteria for a 
higher rating.  In this regard, the undersigned inquired in 
detail about his symptoms and the impact of his disability on his 
social and occupational functioning.  Further, the undersigned 
sought to identify any pertinent evidence not currently 
associated with the claims folder that might have been overlooked 
or was outstanding that might substantiate the claim.

Neither the Veteran nor his representative has asserted that VA 
failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified 
any prejudice in the conduct of the RO/Board hearing.  By 
contrast, as noted above, the hearing focused on the elements 
necessary to substantiate the claim and the Veteran, through his 
testimony regarding his knee symptomology, demonstrated that he 
had actual knowledge of the elements necessary to substantiate 
his claim for benefits.  As such, the Board finds that, 
consistent with Bryant, the Veteran's Law Judge complied with the 
duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board 
can adjudicate the claims based on the current record.

The Board notes that the Veteran was sent notice in March 2010 
and April 2010, pursuant to the March 2010 remand, asking him to 
provide the names and addresses of all health care providers 
where he recently received treatment for his right and left knee 
chondromalacia and to either provide the records associated with 
this treatment or provide authorization for VA to obtain these 
records on his behalf.  This notice was sent to the Veteran's 
current address on file and was not returned as undeliverable.  
The Veteran did not respond to this notification.  The Board 
notes that the duty to assist is not a one-way street and, 
therefore, finds that the AOJ has complied with the directives of 
the March 2010 remand to the extent possible.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); Dyment v. West, 13 Vet. 
App. 141, 146- 47 (1999) (regarding substantial compliance).

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  38 
C.F.R. § 4.1.  Other applicable, general policy considerations 
are: interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises 
from the initially assigned rating, consideration must be given 
as to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Moreover, staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, 
for a Veteran to have separate and distinct manifestations 
attributable to the same injury, which would permit a rating 
under several diagnostic codes.  The critical element permitting 
the assignment of multiple ratings under several diagnostic codes 
is that none of the symptomatology for any one of the conditions 
is duplicative or overlapping with the symptomatology of the 
other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service-connected right and left chondromalacia 
patella are evaluated by analogy to osteomalacia [See 38 C.F.R. § 
4.20 (2009)], which is itself rated based on limitation of motion 
as degenerative arthritis.  38 C.F.R. § 4.71a and Part 4, 
Diagnostic Code 5014.  Degenerative arthritis established by X-
ray findings is rated on the basis of limitation of motion under 
the appropriate Diagnostic Codes for the specific joint or joints 
involved (Diagnostic Code 5200, etc.).  When, however, limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate Diagnostic Codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a and Part 4, Diagnostic Code 5003.

Under the criterion for limitation of flexion for the leg a 
noncompensable evaluation is assigned where flexion is limited to 
60 degrees.  A 10 percent rating is warranted where flexion is 
limited to 45 degrees.  A 20 percent evaluation is for 
application where flexion is limited to 30 degrees.  Finally, a 
30 percent rating applies where flexion is limited to 15 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under the criteria for limitation of extension for the leg, a 
noncompensable rating is assigned for a limitation of extension 
of the leg to 5 degrees.  When extension is limited to 10 
degrees, a 10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is assigned in the case of extension limited to 20 
degrees.  A 40 percent rating is appropriate where extension is 
limited to 30 degrees.  A 50 percent rating is assigned for 
limitation of extension to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Diagnostic Code 5262 provides ratings based on impairment of the 
tibia and fibula.  Malunion of the tibia and fibula with slight 
knee or ankle disability is rated 10 percent disabling; malunion 
of the tibia and fibula with moderate knee or ankle disability is 
rated 20 percent disabling; and malunion of the tibia and fibula 
with marked knee or ankle disability is rated 30 percent 
disabling.  Nonunion of the tibia and fibula with loose motion, 
requiring a brace, is rated 40 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.

Diagnostic Code 5256, which governs ankylosis of the knee, 
permits a 30 percent rating for favorable angle in full 
extension, or in slight flexion between 0 degrees and 10 degrees, 
while a Veteran will garner a 40 percent rating with flexion 
between 10 and 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5256.  When a Veteran has flexion between 20 degrees and 45 
degrees a 50 percent rating is appropriate and knee ankylosis 
that is extremely unfavorable, with flexion at an angle of 45 
degrees or more, warrants a maximum 60 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5256.

Under Diagnostic Code 5257, a 10 percent rating will be assigned 
with evidence of slight recurrent subluxation or lateral 
instability of a knee; a 20 percent rating will be assigned with 
evidence of moderate recurrent subluxation or lateral 
instability; and a 30 percent rating will be assigned with 
evidence of severe recurrent subluxation or lateral instability.  
See 38 C.F.R. § 4.71a.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, 
pain is inapplicable to ratings under Diagnostic Code 5257 
because it is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and limitation 
of extension of the same knee.  Specifically, where a Veteran has 
both a limitation of flexion and a limitation of extension of the 
same leg, the limitations must be rated separately to adequately 
compensate for functional loss associated with injury to the leg.  
However, a separate rating must be based on additional 
compensable disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 
Fed. Reg. 59990.

The Board observes that the words "slight," "moderate," and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just," under 38 C.F.R. § 4.6.  It should also be noted that use 
of descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the Board, is 
not dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

It should also be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate 
II.  

In a treatment note dated in December 2003 the Veteran reported 
that he had knee pain and that Vioxx did not help much with the 
pain.  The Veteran was diagnosed with knee pain.

In a private treatment note, dated in January 2004, the Veteran 
reported knee pain.  Examination revealed the Veteran to have an 
antalgic gait and to have significant tenderness about his knees.  
There was no objective joint swelling, warmth, or erythema.  

In March 2004 the Veteran underwent an X-ray of the left knee.  
The X-ray revealed early degenerative changes in the medial 
femorotibial joint.

In August 2004 the Veteran was afforded a VA Compensation and 
Pension (C&P) examination.  The Veteran was noted to have 
bilateral chondromalacia patella.  The Veteran complained of 
bilateral knee pain and was noted to have been seen on multiple 
occasions at the arthritis clinic and rheumatology clinic.  The 
Veteran complained of increased pain with prolonged standing and 
walking.  The Veteran had been using a cane for short distance 
walking and a wheelchair for long distance travel such as 
shopping with his wife.  The pain was increased with going up and 
down the stairs.  He avoided stairs, squatting, and kneeling.  
Cold weather was reported to increase the Veteran's knee pain.  
The Veteran reported loss of motion after repeated use because of 
the pain.  There was no fatigue, impaired endurance, or weakened 
movements.  The Veteran indicated that his knee pain would flare 
three to four times a week during cold weather and that the 
flare-up would last all day.

Upon examination of the knees, the Veteran complained of pain on 
the patella-femoral compression.  The range of motion of the 
right knee was 0 to 125 degrees extension to flexion with pain 
mostly on the back.  The range of motion of the left knee was 0 
to 120 degrees with pain on the lower back.  The ligaments were 
stable on valgus and varus stress.  Strength was normal and there 
was no atrophy of the leg muscles.  The drawer and Lachman tests 
were negative.  Upon repetitive testing the Veteran complained of 
increasing pain, mostly in the back than on the knee.  There was 
no fatigue, impairment of endurance, or weakening of movements.  
The examiner diagnosed the Veteran with right and left knee 
chondromalacia patella with limited motion, degenerative joint 
disease of the left knee, and normal right knee.

In a March 2005 private treatment note, the Veteran was reported 
to have knee related altered gait.  In a statement from a private 
physician, dated in July 2005, the Veteran was noted to have 
"significant dysfunction secondary to both hip, knee, and back 
pain."

In April 2009 the Veteran was afforded a C&P knee examination.  
The Veteran reported constant pain in the knees, swelling, 
popping, and grinding in both knees.  The Veteran reported a 
feeling of giving way.  The duration of the symptoms were 
variable.  The Veteran was able to accomplish activities of daily 
living unimpaired but with difficulty.  The Veteran reported that 
he can stand for 30 to 60 minutes without knee pain.  He can walk 
for less than a quarter of a mile without knee pain.  He 
indicated that he can sit without having to shift positions for 
about 60 minutes.  He stated that he could not run.  The Veteran 
had difficulty going up and down stairs and had difficulty with 
weightlifting.  The Veteran reported that he could not exercise 
regularly due to his chronic joint pain, particularly his chronic 
knee, left hip, and back pain.  The Veteran reported that he was 
able to function in his usual occupation as a Wal-Mart greeter 
and that he had not missed any workdays in the prior 12 months 
due to knee pain.  He stated that he does very little walking and 
that when he does walk he has a limp on both knees.  The Veteran 
used a cane for household ambulation but used a wheelchair at all 
times when he has to leave the house.  The Veteran did not report 
any flare-ups of knee pain.  The Veteran had not had any 
injections, therapy, or surgery on his knees.

Physical examination of the knees revealed mild effusion and 
range of motion of extension lacking 5 degrees and flexion to 125 
degrees bilaterally.  Pain was present with range of motion at 
endpoints of flexion and extension.  Strength was 5/5 in flexion 
and extension of the knees.  There was increased pain with 
repetitive resistive motion.  There was moderate incoordination 
in his motion noted bilaterally.  The knee joint lines were 
mildly tender bilaterally.  The McMurray's test was negative 
medially and laterally bilaterally.  The Lachman pivot-shift and 
posterior drawer test were negative bilaterally.  The medial 
collateral and lateral collateral ligaments were stable to varus 
and valgus stress bilaterally.

X-rays of the knees taken in conjunction with the examination 
revealed mild degenerative changes of the left knee and minimal 
degenerative changes of the right knee.

The Veteran was diagnosed with mild arthritis of both knees and a 
history of fibromyalgia.  There was a 5 degree loss in knee 
extension on repetitive motion.  The examiner stated that the 
severity of the Veteran's condition was mild and functional 
limitation was mild to moderate secondary to pain in both knees. 

In a treatment note, dated in January 2009, the Veteran 
complained of bilateral knee pain.

The Board finds that entitlement to evaluations in excess of 10 
percent disabling for the separately rated right and left knees 
are not warranted.  During the entire period on appeal not one of 
the Veteran's knees manifested a range of motion of flexion 
limited to 45 degrees or less, or extension limited to 10 degrees 
or more.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Even 
when considering the Veteran's complaints of pain, increased 
functional impairment in either knee is not present.  38 C.F.R. 
§§ 4.40 and 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Veteran's medical reports consistently show complaints of 
pain without evidence of fatigue, impairment of endurance, or 
weakening of movements.  See VA examination reports dated in 2004 
and 2009.  Although moderate incoordination was present in 2009, 
the Veteran's range of motion findings are still squarely 
contemplated in the currently assigned 10 percent evaluations.  
Overall, there is no medical evidence to show that pain, flare-
ups of pain or any incoordination, supported by objective 
findings, results in additional limitation of motion of either 
knee to a degree that would support higher rating.

There is absolutely no evidence of any impairment of the tibia 
and fibula or anklyosis of the left or the right knee.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5262.  Physical examination and 
x-ray findings in this regard are normal.    Additionally, there 
is no objective evidence of any recurrent subluxation or lateral 
instability of the right or the left knee as evidenced by 
negative McMurray's, Lachmans, and drawer tests throughout the 
Veteran's appeal.  See VA examination reports dated in 2004 and 
2009.  As such, entitlement to an increased evaluation for right 
knee and left knee chondromalacia due to recurrent subluxation or 
lateral instability is denied.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Finally, the Board is cognizant of the degenerative changes in 
the Veteran's knees.  Nonetheless, an increased rating in this 
regard is not warranted.  As noted above, separate 10 percent 
ratings have already been assigned based on the Veteran's limited 
motion with pain.  No higher rating is warranted under the 
provisions of Diagnostic Code 5014-5003.  See also 38 C.F.R. 
§ 4.14.

The Board acknowledges that the Veteran genuinely believes that 
the severity of his left and right knee disabilities merit higher 
ratings.  However, as a layperson, lacking in medical training 
and expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as the severity of his service-connected 
disabilities, and his views are of no probative value.  In fact, 
even if his opinion was entitled to be accorded some probative 
value, it is far outweighed by the objective clinical findings of 
record and the opinions provided by qualified medical 
professionals, which show that the criteria for ratings in excess 
of 10 percent for his left and right knee disabilities have not 
been met.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

In reaching the decisions above the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether the Veteran's claim warrants 
referral to the Chief Benefits Director of VA's Compensation and 
Pension Service under 38 C.F.R. § 3.321.  The Court clarified the 
analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. Peake, 22 
Vet. App. 111 (2008).  The Court stated that the RO or the Board 
must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.  Id.

The Veteran does not meet the criteria for an evaluation in 
excess of 10 percent disabling for right knee chondromalacia or 
left knee chondromalacia, and there are no aspects of this 
disability not contemplated by the schedular criteria.

Furthermore, the Board finds no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to the 
service-connected disabilities at issue, that would take the 
Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Veteran has not required frequent 
periods of hospitalization related to any service-connected 
disability at issue.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

Finally, where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating possible; 
and (3) submits evidence of unemployability, the requirement in 
38 C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider whether 
the Veteran is entitled to a total rating for compensation 
purposes based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of 
a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  In this case, the Veteran is employed and has not 
alleged that he was unemployable during the course of the appeal.  
Moreover, there is no evidence of unemployability, accordingly, 
TDIU is not raised by the record.




ORDER

Entitlement to an increased evaluation in excess of 10 percent 
for right knee chondromalacia is denied.

Entitlement to an increased evaluation in excess of 10 percent 
for left knee chondromalacia is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


